DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 13 are objected to because of the following informalities:  In claims 11 and 13, examiner recommend adding “the” before “third medium” in the claims.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: The claimed limitation about “the first medium and the second medium being in fluid communication with the same compressor inlet” in claim 17 was not disclosed in the original specification.  The original specification talks about, as shown in fig 2, only the second fluid medium and the third fluid medium are in fluid communication with the compressor inlet.  It looks like the applicant mixed up fig 1 with fig 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites “a source of the third medium”.  Claim 4 also recites the same limitation.  Since claim 7 depends on claim 4, it’s not clear of “a source of the third medium” in claim 7 is the same as “a source of the third medium” in claim 4.  For Examiner recommend applicant to amend this limitation in claim 7 to (and for examining purpose, examiner interprets this limitation is) “the source of the third medium”.                                                                                                                                                                                                          
Claim 8 recites “a source of the third medium”.  Claim 4 also recites the same limitation.  Since claim 8 depends on claim 4, it’s not clear of “a source of the third medium” in claim 8 is the same as “a source of the third medium” in claim 4.  For Examiner recommend applicant to amend this limitation in claim 8 to (and for examining purpose, examiner interprets this limitation is) “the source of the third medium”.                                                                                                                                                                                                          

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo (US 20190039738).
Regarding claim 1, Lo teaches an environmental control system (100, fig 1) of an aircraft ([0015] line 2, “aircraft”) comprising: 
a compression device (104+108, fig 1) including a compressor ([0026], “boost compressor 104”) having a compressor inlet (flow opening on the compressor for allowing flow into the compressor) and a compressor outlet (flow exit opening on the compressor for allowing flow out of the compressor);
a primary inlet (an opening that holds valve 122 shown in fig 1) “for supplying a second medium to the compressor inlet” (This is functional language.  See MPEP 2114 II, “"[A]pparatus claims cover what a device is, not what a device does."...A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim”.  The opening of Lo as defined is capable of supplying a second medium to the compressor inlet); and
a secondary inlet (an opening that holds valve 121 shown in fig 1) “for supplying a third medium to the compressor inlet, wherein the third medium is cabin discharge air” (This is functional language.  The third medium is not positively recited.  See rationale above.  The opening as defined is capable of supply a third medium), wherein the second medium is providable to the compressor inlet separately from the third medium (The two inlets are separate.  Therefore a second medium can be provided separated from a third medium.).
Regarding claim 2, Lo teaches a source of the second medium and a source of the third medium are the same (The mediums must come from somewhere and can’t appear from 
Regarding claim 3, Lo teaches the second medium “includes fresh, outside air” (noted the limitation of the second medium is part of intended functions and not positive recited.  Therefore they can include fresh, outside air depending on what source users want to connect the flow lines to)
Regarding claim 4, Lo teaches a source of the second medium and a source of the third medium are drawn from separate sources (The mediums must come from somewhere and can’t appear from nowhere.  Therefore a source for the second medium and a source for the third medium must exist.  See fig 1.  The source of the second medium is 102 while the source of the third medium is 131).
Regarding claim 6, Lo teaches the compression device further comprises a turbine (108, fig 1) coupled to the compressor by a shaft (fig 1 shows a common shaft connecting the turbine and the compressor.  Also [0028] last 3 lines, “The outflow turbine 108 may drive the boost compressor 104 that is on the common shaft”), wherein the compressor receives energy derived from a flow of the third medium (See fig 1, flow of third medium from the opening that holds valve 121 eventually goes to turbine 108) expanded across the turbine ([0026] lines 4-5, “The boost compressor 104 can be driven by either the boost turbine 105 or a cabin outflow turbine 108.  The turbine 108 in turn provides power to the compressor via the common shaft”).

Regarding claim 8, Lo teaches the source of the third medium is arranged at or downstream from an outlet (outlet of 108) of the turbine. (Since the third medium is part of the intended function and not positively recited, the third medium can be downstream of an outlet of the turbine.  Also Lo teaches air after heat exchanger 106 is discharged overboard in [0029], and source 131 can be outside air in [0030].  The source of the third medium is arranged downstream from the outlet of 108 as shown in fig 1).
Regarding claim 10, Lo teaches the primary inlet is fluidly coupled to the compressor inlet by a conduit (flow line between the primary inlet to compressor 104, fig 1), and the secondary inlet is fluidly coupled to the conduit (See fig 1).
Regarding claim 11, Lo teaches a valve (valve 122, fig 1) mounted within the conduit to control a supply of at least one of the second medium and the third medium to the compressor inlet (valve 122 controls the second medium).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 20190039738) in view of Bruno (US 20150065023).
Regarding claim 12, Lo teaches all the limitations of claim 11.

Bruno teaches a check valve (210, fig 2) operable to allow a flow of a medium (medium from source 102, fig 2) to a compressor inlet (inlet of compressor 220, fig 2). 
It would have been obvious at the time of filing to modify Lo as Bruno by substituting the valve 122 in Lo with a check valve in order to provide a flow control mechanism to automatically shut off the flow inlet for the second medium and prevent the second medium backflow into the engine.
As modified, Lo in view of Bruno teaches the limitation the check valve “operable to allow a flow of the third medium to the compressor inlet when a pressure of a flow of the second medium is below a threshold” (This is intended function.  When modified, the check valve shuts off flow from source 102 when pressure of flow 132 drops to a preset factory design threshold.  Therefore the third medium would not flow to the fan 102 and therefore the third medium would flow to the compressor.  Therefore the check valve is capable of performing the intended function.).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 20190039738) in view of Sautron (US 20180057170).
Regarding claim 13, Lo teaches all the limitations of claim 11.
Lo fails to teach the system comprising a controller operable to move the valve between a plurality of positions to control the supply of at least one of the second medium and the third medium to the compressor inlet.

It would have been obvious at the time of filing to modify Lo as taught by Sautron by substituting the valve with a valve that can be controlled by a controller in order to allow users to preset or program to operate the valve based on different parameters (Sautron teaches a sensor reading from sensor 28 is used to control valve in fig 3)
Regarding claim 14, Lo in view of Sautron teaches a sensor (Sautron 28, fig 3) for “measuring a parameter of a flow of the first medium” (sensor inherently measure a parameter), wherein the controller is coupled to the sensor and is configured to adjust a position of the valve in response to the measured parameter (See Sautron fig 3).
Regarding claim 15, Lo in view of Sautron teaches the measured parameter is flow rate (Sautron [0042] lines 1-3, “sensors 28 are described as “sensing,” “measuring,” or “reading” respective temperatures, flow rates, or pressures”).
Regarding claim 16, Lo in view of Sautron teaches the measured parameter is pressure (Sautron [0042] lines 1-3, “sensors 28 are described as “sensing,” “measuring,” or “reading” respective temperatures, flow rates, or pressures”).

Allowable Subject Matter
Claims 17-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record fail to teach supplying cabin discharge air to inlet of compressor along with another medium as recited in method steps of claim 17.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A new prior art Lo was used to address newly amended claim 1.  Also regarding applicant’s arguments for claims 12-16, since applicant merely stated that teaching references fail to cure the defects of Bruno ‘556 and new prior art Lo was used to replace Bruno ‘556, those arguments are considered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762